DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 4 May 2022.
Claims 2 and 19 have been canceled.
Claims 1, 3-18, and 20-27 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-27 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 1-27 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments, see remarks at pages 2-3, filed 4 May 2022, with respect to the rejection(s) of claim(s) 1, 3-7, 18 and 20-27 under 35 U.S.C. 103 over Nian et al. have been fully considered and are persuasive. The Applicant’s amendments overcome the previous prior art of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Nian et al. (US 20180086455 A1) in view of Wang et al. (US 20190258737 A1).
Applicant’s arguments, see remarks at pages 2-3, filed 4 May 2022, with respect to the rejection(s) of claim(s) 8-17 under 35 U.S.C. 103 over Nian et al. have been fully considered and are persuasive. The Applicant’s amendments overcome the previous prior art of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Nian et al. (US 20200150233 A1) in view of Yang et al. (US 20190120948 A1) in further view of Wang et al. (US 20190258737 A1).

Claim Objections
Claim 27 is objected to because of the following informalities:
Claim 27, line 1, recites “The computer-system of claim 18” but should recite –The computer-system of claim 23—
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Wang et al. (US. Pub. No. 20190258737 A1).
Regarding claims 1, 18, and 23:
	Nian teaches:
A method for removing dynamic objects from a point cloud representation included in a 3D map for navigation of autonomous vehicles, the method comprising: identifying one or more voxel cells that correspond to a three-dimensional (3D) space as occupied voxel cells that indicate presence of at least one object (see at least section [0029]-[0030], [0032], and [0038]-[0039] regarding “3-D representation generation unit 210 may divide the 3-D space of point cloud 201 into a number of voxels.” Also, physical features distribution or local 3-D surface feature distributions.)
each respective occupied voxel cell being identified in response to one or more light detection and ranging (lidar) samples captured by a lidar sensor indicating presence of a respective object at a respective location that corresponds to the respective occupied voxel cell (see at least sections [0021], [0023], [0028]-[0032], and [0052] regarding using lidar for a “voxel matching method” and “voxelizing” the data. Section [0029] discloses “Each voxel is characterized by a set of voxel values, including, e.g., local 3-D surface feature distributions.” This is referring to features of the road on which the vehicle is travelling or the surrounding objects. Each voxel is characterized by feature (i.e. object) distribution.)
filtering a set of one or more occupied voxel cells (see at least sections [0035]-[0036] and [0058] regarding a voxel matching unit and a filtering method.)
Nian does not explicitly teach for each respective occupied voxel cell of at least one occupied voxel cell of the set of one or more occupied voxel cells: determining whether a point in the 3D space that is observed by the lidar sensor using a ray passing through the respective location that corresponds to the respective occupied voxel cell is further from the lidar sensor than the respective location, the ray passing through the respective location being different from one or more rays that respectively detect one or more samples that correspond to the respective voxel; and responsive to determining that the point observed by the lidar sensor is further from the lidar sensor than the respective location, removing the respective occupied voxel cell from the set of occupied voxel cells; generating a high-definition (HD) map including a point-cloud using the filtered set of occupied voxel cells; and providing the HD map for navigation of a vehicle.
	Wang teaches:
for each respective occupied voxel cell of at least one occupied voxel cell of the set of one or more occupied voxel cells: determining whether a point in the 3D space that is observed by the lidar sensor using a ray passing through the respective location that corresponds to the respective occupied voxel cell is further from the lidar sensor than the respective location (see at least [0011], [0015], [0061], and [0067]-[0069] regarding a ray casting component to distinguish between static and dynamic objects. This clears voxels over time and determines that voxels occupied at a first time are not occupied at one or more subsequent times.)
the ray passing through the respective location being different from one or more rays that respectively detect one or more samples that correspond to the respective voxel (see at least [0011], [0037], [0060]-[0061], and [0067]-[0069] regarding a ray casting component to determine that voxels occupied at a first time are not occupied at one or more subsequent times.)
responsive to determining that the point observed by the lidar sensor is further from the lidar sensor than the respective location, removing the respective occupied voxel cell from the set of occupied voxel cells (see at least [0011], [0038], [0059]-[0060], [0061], [0067], and [0069] regarding determining voxels that rays travel through should be cleared and marked as unoccupied voxels.)
generating a high-definition (HD) map (see at least the abstract and [0011]-[0012], [0025], [0034]-[0035], [0038], [0047], and [0077] regarding creating a map.)
including a point-cloud using the filtered set of occupied voxel cells (see at least [0011]-[0012], [0020], [0034], [0040], [0059], and [0077] regarding updating a map including the voxel space based at least in part on the occupancy state associated with the voxels.)
and providing the HD map for navigation of a vehicle (see at least abstract and [0011], and [0017] regarding a map used for navigating or control of an autonomous vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for positioning a vehicle of Nian to provide determining whether a point in the 3D space that is observed by the lidar sensor using a ray passing through the respective location that corresponds to the respective occupied voxel cell is further from the lidar sensor than the respective location, the ray passing through the respective location being different from one or more rays that respectively detect one or more samples that correspond to the respective voxel; and responsive to determining that the point observed by the lidar sensor is further from the lidar sensor than the respective location, removing the respective occupied voxel cell from the set of occupied voxel cells; generating a high-definition (HD) map including a point-cloud using the filtered set of occupied voxel cells; and providing the HD map for navigation of a vehicle, as taught by Wang, to improve maps that may be used more efficiently by autonomous vehicles, thereby reducing computer processor capacity requirements and/or memory requirements (Wang at [0011]).

Regarding the further limitations of claim 23:
	Nian teaches:
A computer-system (see section [0006] regarding a system for positioning of a vehicle which includes a communication interface.)
comprising: a processor (see at least section [0008], [0028], [0041], and [0061] regarding one or more processors.)
a computer-readable storage medium storing instructions (see at least section [0008], [0028], [0041], and [0061] regarding “a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors, causes the one or more processors to perform operations.”)

Claims 2, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Wang et al. (US. Pub. No. 20190258737 A1), as applied to claims 1, 18, and 23, and in further view of Hicks (US. Patent No. 10345447 B1).
Regarding claims 2, 19, and 24:
	Nian teaches:
wherein the lidar sensor is placed on a vehicle (see at least sections [0007]-[0008], [0020]-[0021], and [0026] which discusses receiving data and point cloud from sensors/components such as LIDAR which is equipped on a vehicle.)
wherein the occupied voxel cells indicate presence of at least one object in vicinity of the vehicle (from section [0003]: “a vehicle may be equipped with multiple integrated sensors such as a LiDAR, a GPS receiver, one or more IMU sensors, and one or more cameras, to capture features of the road on which the vehicle is travelling or the surrounding objects. High-definition maps may be obtained by aggregating multiple point cloud frames based on their corresponding three-dimensional (3-D) pose information (e.g., positions and orientations) of a survey vehicle.” Also, see at least section [0029] regarding each voxel being characterized by feature distributions. This shows where surrounding objects are located around the vehicle.)
The combination of Nian and Wang does not explicitly teach wherein filtering the set of occupied voxel cells further comprises:  identifying a lidar sample based on a lidar within a threshold distance of the occupied voxel cell.
	Hicks teaches:
wherein filtering the set of occupied voxel cells further comprises: identifying a lidar sample based on a lidar within a threshold distance of the occupied voxel cell (see Col. 16, line 62, to Col. 17, line 10 regarding a field of regard and a lidar system determining distance to one or more points. “Each of these depth-mapped points may be referred to as a pixel or a voxel.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al. by the system of Hicks wherein filtering the set of occupied voxel cells further comprises:  identifying a lidar sample based on a lidar within a threshold distance of the occupied voxel cell as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein filtering the set of occupied voxel cells further comprises:  identifying a lidar sample based on a lidar within a threshold distance of the occupied voxel cell and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al.

Claims 3-4, 20-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Wang et al. (US. Pub. No. 20190258737 A1) in further view of Hicks (US. Patent No. 10345447 B1), as applied to claims 2, 19, and 24, and in further view of Ganjineh et al. (US. Pub. No. 20200098135 A1).
Regarding claims 3, 20, and 25:
The combination of Nian, Wang, and Hicks does not explicitly teach determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms.
	Ganjineh teaches:
further comprising: determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms (see at least sections [0056], [0069], [0072], [0077], [0093], [0120], and [0159] regarding transformations for indicating change in position and rotation between frames.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al. as modified by Hicks by the system of Ganjineh et al. wherein determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al. as modified by Hicks.
Regarding claims 4, 21, and 26:
The combination of Nian, Wang, and Hicks does not explicitly teach determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms.
	Ganjineh teaches:
wherein determining the motion of the at least one object comprises: determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms (see at least sections [0056], [0069], [0072], [0077], [0093], [0120], and [0159] regarding transformations for indicating change in position and rotation between frames. This also determines the pose of the camera or image.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al. as modified by Hicks by the system of Ganjineh et al. wherein determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al. as modified by Hicks.

Claims 5, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Wang et al. (US. Pub. No. 20190258737 A1), as applied to claims 1, 18, and 23, and in further view of Martin et al. (CN 113168764 A).
Regarding claims 5, 22, and 27:
The combination of Nian and Wang does not explicitly teach determining vehicle control instructions based in part on the HD map; and providing the vehicle control instructions to the vehicle for navigation.
	Martin teaches:
determining vehicle control instructions based in part on the HD map (see at least pgs. 12, 22-23, and 25 regarding vehicle control instructions based on a HD map.)
providing the vehicle control instructions to the vehicle for navigation (see at least pgs. 12, 22-23, and 25 regarding vehicle control instructions based on a HD map. Also, from pg. 25 “The interactive traffic control device may also utilize the HD map information and the selected vehicle-specific precise location and status information to determine any updates to the vehicle route that may or suggest to be required or suggested for the selected vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al. by the system of Martin et al. wherein determining vehicle control instructions based in part on the HD map; and providing the vehicle control instructions to the vehicle for navigation as all systems are directed to a navigation system for an autonomous vehicle(s) and one of ordinary skill in the art would have recognized the established function of having wherein determining vehicle control instructions based in part on the HD map; and providing the vehicle control instructions to the vehicle for navigation and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Wang et al. (US. Pub. No. 20190258737 A1), as applied to claim 1, and in further view of Li et al. (US. Pub. No. 20200109954 A1).
Regarding claim 6:
The combination of Nian and Wang does not explicitly teach performing calibration of a position of the lidar sensor using one or more calibration parameters.
	Li teaches:
performing calibration of a position of the lidar sensor using one or more calibration parameters (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al. by the system of Li et al. wherein performing calibration of a position of the lidar sensor using one or more calibration parameters as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein performing calibration of a position of the lidar sensor using one or more calibration parameters and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al.
Regarding claim 7:
The combination of Nian and Wang does not explicitly teach wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction.
	Li teaches:
wherein the calibration parameters include one or more of: rotation correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also, from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the direction could include adjusting the rotation of the sensor according to the vehicle. See sections [0328] and [0462] regarding sensor rotational movement.)
distance correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also, from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the location could include adjusting the distance of the sensor. See sections [0328] and [0462] regarding sensor rotational movement and translational movement.)
vertical offset correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also, from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the location could include adjusting the vertical offset or position of the sensor according to the vehicle. See sections [0328] and [0462] regarding sensor rotational movement and translational movement.)
horizontal offset correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also, from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the location could include adjusting the horizontal offset or position of the sensor according to the vehicle. See sections [0328] and [0462] regarding sensor rotational movement and translational movement.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al. by the system of Li et al. wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Wang et al.

Claims 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Yang et al. (US. Pub. No. 20190120948 A1) in further view of Wang et al. (US. Pub. No. 20190258737 A1).
Regarding claim 8:
	Nian teaches:
A method for removing dynamic objects from a point cloud, the method comprising: receiving a plurality of light detection and ranging (lidar) samples captured by a lidar sensor (see at least sections [0007]-[0008], [0020]-[0021], and [0026] which discusses receiving data and point cloud from sensors/components such as LIDAR.)
receiving an aligned pose for each of the lidar samples (see at least the abstract and sections [0007]-[0008], [0021]-[0023], and [0026]-[0028] regarding determining “pose information of the vehicle”.)
determining one or more occupied voxel cells in a three-dimensional (3D) space using the lidar samples (see at least section [0029]-[0030], [0032], and [0038]-[0039] regarding “3-D representation generation unit 210 may divide the 3-D space of point cloud 201 into a number of voxels.”)
the aligned poses (see at least the abstract and sections [0007]-[0008], [0021]-[0023], and [0026]-[0028] regarding determining “pose information of the vehicle”.)
filtering the occupied voxel cells (see at least sections [0035]-[0036] and [0058] regarding a voxel matching unit and a filtering method.)
Nian does not explicitly teach receiving an unwinding transform for each of the lidar samples, the unwinding transform accounting for rotation of the lidar sensor during capture of the lidar samples; the unwinding transforms; filtering comprising, for each respective occupied voxel cell of at least one of the one or more occupied voxel cells: removing the respective occupied voxel cell from a filtered set of occupied voxel cells responsive to determining that the respective occupied voxel cell represents noise associated with motion of a dynamic object relative to the lidar sensor; and generating a 3d map comprising a point-cloud using the set of filtered occupied voxel cells.
	Yang teaches:
receiving an unwinding transform for each of the lidar samples (see at least [0068]-[0070] regarding determining the unwinding transform for a lidar scan.)
the unwinding transform accounting for rotation of the lidar sensor during capture of the lidar samples (see at least [0068]-[0070] regarding accounting for lidar motion (i.e. rotation of the lidar sensor.)
and the unwinding transforms (see at least [0068]-[0070] regarding determining the unwinding transform for a lidar scan.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. by the system of Yang et al. to include receiving an unwinding transform for each of the lidar samples, the unwinding transform accounting for rotation of the lidar sensor during capture of the lidar samples; the unwinding transforms as both systems are directed to lidar on an autonomous vehicle for navigation and control and one of ordinary skill in the art would have recognized the established function of receiving an unwinding transform for each of the lidar samples, the unwinding transform accounting for rotation of the lidar sensor during capture of the lidar samples; the unwinding transforms and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al.
The combination of Nian and Ganjineh does not explicitly teach filtering comprising, for each respective occupied voxel cell of at least one of the one or more occupied voxel cells: removing the respective occupied voxel cell from a filtered set of occupied voxel cells responsive to determining that the respective occupied voxel cell represents noise associated with motion of a dynamic object relative to the lidar sensor; and generating a 3d map comprising a point-cloud using the set of filtered occupied voxel cells.
	Wang teaches:
filtering comprising, for each respective occupied voxel cell of at least one of the one or more occupied voxel cells: removing the respective occupied voxel cell from a filtered set of occupied voxel cells (see at least [0011], [0038], [0059]-[0060], [0061], [0067], and [0069] regarding determining voxels that rays travel through should be cleared and marked as unoccupied voxels.)
responsive to determining that the respective occupied voxel cell represents noise associated with motion of a dynamic object relative to the lidar sensor (see at least [0058] regarding filtering noise in the data as it is mapped to the voxel space. For example, filtering may include removing data below a minimum amount of data per voxel. Also, see at least [0011]-[0012], [0020], [0034], [0040], [0059], and [0077] regarding updating a map including the voxel space based at least in part on the occupancy state associated with the voxels.)
generating a 3d map comprising a point-cloud using the set of filtered occupied voxel cells (see at least [0012], [0025], and [0057]-[0058] regarding a three-dimensional map. Also, see at least the abstract and [0011]-[0012], [0025], [0034]-[0035], [0038], [0047], and [0077] regarding creating a map.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al. by the system of Wang et al. to include removing the respective occupied voxel cell from a filtered set of occupied voxel cells responsive to determining that the respective occupied voxel cell represents noise associated with motion of a dynamic object relative to the lidar sensor; and generating a 3d map comprising a point-cloud using the set of filtered occupied voxel cells as all systems are directed to autonomous drive and navigation and one of ordinary skill in the art would have recognized the established function of removing the respective occupied voxel cell from a filtered set of occupied voxel cells responsive to determining that the respective occupied voxel cell represents noise associated with motion of a dynamic object relative to the lidar sensor; and generating a 3d map comprising a point-cloud using the set of filtered occupied voxel cells and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al.
Regarding claim 12:
	Nian teaches:
wherein the lidar sensor is placed on a vehicle (see at least sections [0007]-[0008], [0020]-[0021], and [0026] which discusses receiving data and point cloud from sensors/components such as LIDAR which is equipped on a vehicle.)
and wherein the one or more occupied voxel cells indicate presence of at least one object in a vicinity of the vehicle (see at least section [0029]-[0030], [0032], and [0038]-[0039] regarding “3-D representation generation unit 210 may divide the 3-D space of point cloud 201 into a number of voxels.” Also, see at least sections [0021], [0023], [0028]-[0032], and [0052] regarding a “voxel matching method” and “voxelizing” the data. Section [0029] discloses “Each voxel is characterized by a set of voxel values, including, e.g., local 3-D surface feature distributions.” This is referring to features of the road on which the vehicle is travelling or the surrounding objects. Each voxel is characterized by feature (i.e. object) distribution.)
Regarding claim 15:
The combination of Nian and Yang does not explicitly teach further comprising: determining vehicle control instructions based in part on the 3D map; and providing the vehicle control instructions to the vehicle for navigation.
	Wang teaches:
determining vehicle control instructions based in part on the 3D map (see at least abstract and [0011], and [0017] regarding a map used for navigating or control of an autonomous vehicle.)
providing the vehicle control instructions to the vehicle for navigation (see at least abstract and [0011], and [0017] regarding a map used for navigating or control of an autonomous vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al. by the system of Wang et al. further comprising: determining vehicle control instructions based in part on the 3D map; and providing the vehicle control instructions to the vehicle for navigation as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having further comprise: determining vehicle control instructions based in part on the 3D map; and providing the vehicle control instructions to the vehicle for navigation and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al.

Claim(s) 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Yang et al. (US. Pub. No. 20190120948 A1) in further view of Wang et al. (US. Pub. No. 20190258737 A1), as applied to claim 8, and in further view of Ganjineh et al. (US. Pub. No. 20200098135 A1).
Regarding claim 11:
The combination of Nian, Yang and Wang does not explicitly teach wherein each occupied voxel cell comprises projections of one or more lidar samples according to the aligned poses and the unwinding transforms.
	Ganjineh teaches:
wherein each occupied voxel cell comprises projections of one or more lidar samples according to the aligned poses and the unwinding transforms (see at least sections [0056]-[0057], [0072], and [0095]-[0096] regarding projections using transformations and the transformations indicating change in position and rotation, i.e. poses.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al. as modified by Wang et al. by the system of Ganjineh et al. wherein each occupied voxel cell comprises projections of one or more lidar samples according to the aligned poses and the unwinding transforms as all systems are directed to a LiDAR for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein each occupied voxel cell comprises projections of one or more lidar samples according to the aligned poses and the unwinding transforms and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al. as modified by Wang et al.
Regarding claim 13:
The combination of Nian, Yang and wang does not explicitly teach further comprising: determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms.
	Ganjineh teaches:
further comprising: determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms (see at least sections [0056], [0069], [0072], [0077], [0093], [0120], and [0159] regarding transformations for indicating change in position and rotation between frames.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al. as modified by Wang et al. by the system of Ganjineh et al. further comprising: determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms as all systems are directed to a LiDAR for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having further comprise: determining motion of the at least one object relative to the lidar sensor using the one or more unwinding transforms and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al. as modified by Wang et al.
Regarding claim 14:
The combination of Nian, Yang and Wang does not explicitly teach wherein determining the motion of the at least one object comprises: determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms.
	Ganjineh teaches:
wherein determining the motion of the at least one object comprises: determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms (see at least sections [0056], [0069], [0072], [0077], [0093], [0120], and [0159] regarding transformations for indicating change in position and rotation between frames. This also determines the pose of the camera or image.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al. as modified by Wang et al. by the system of Ganjineh et al. wherein determining the motion of the at least one object comprises: determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms as all systems are directed to LiDAR for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein determining the motion of the at least one object comprises: determining rotation of the at least one object relative to the lidar sensor using the one or more unwinding transforms and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al. as modified by Wang et al.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nian et al. (US. Pub. No. 20200150233 A1) in view of Yang et al. (US. Pub. No. 20190120948 A1) in further view of Wang et al. (US. Pub. No. 20190258737 A1), as applied to claim 8, and in further view of Li et al. (US. Pub. No. 20200109954 A1).
Regarding claim 16:
The combination of Nian, Yang, and Wang does not explicitly teach performing calibration of a position of the lidar sensor using one or more calibration parameters.
	Li teaches:
performing calibration of a position of the lidar sensor using one or more calibration parameters (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al.as modified by Wang et al. by the system of Li et al. performing calibration of a position of the lidar sensor using one or more calibration parameters as all systems are directed to a navigation system for an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having performed calibration of a position of the lidar sensor using one or more calibration parameters and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al.as modified by Wang et al.
Regarding claim 17:
The combination of Nian, Yang, and Wang does not explicitly teach wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction.
	Li teaches:
wherein the calibration parameters include one or more of: rotation correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also, from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the direction could include adjusting the rotation of the sensor according to the vehicle. See sections [0328] and [0462] regarding sensor rotational movement.)
distance correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also, from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the location could include adjusting the distance of the sensor. See sections [0328] and [0462] regarding sensor rotational movement and translational movement.)
vertical offset correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also, from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the location could include adjusting the vertical offset or position of the sensor according to the vehicle. See sections [0328] and [0462] regarding sensor rotational movement and translational movement.)
horizontal offset correction (see at least sections [0317], [0319], [0386], and [0450] regarding calibration of a vehicle and the onboard sensors. Also, from section [0317]: “The calibration data may also be used for adjusting the direction or location of some sensors on-board the vehicle thereby changing detection ranges and improving the efficiency of data sensing.” Adjusting the location could include adjusting the horizontal offset or position of the sensor according to the vehicle. See sections [0328] and [0462] regarding sensor rotational movement and translational movement.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al.as modified by Wang et al. by the system of Li et al. wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction and one of ordinary skill in the art would have recognized the established function of having wherein the calibration parameters include one or more of: rotation correction, distance correction, vertical offset correction, and horizontal offset correction and predictably would have applied it to improve the vehicle positioning system for an autonomous vehicle of Nian et al. as modified by Yang et al.as modified by Wang et al.

Allowable Subject Matter
Claim(s) 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Douillard et al. (US 20180364717 A1) is pertinent because it pertains to systems, methods, and apparatuses described herein are directed to performing segmentation on voxels representing three-dimensional data to identify static and dynamic objects. LIDAR data may be captured by a perception system for an autonomous vehicle and represented in a voxel space.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666